Citation Nr: 0512615	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-27 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center (M&ROC) in Wichita, Kansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of metatarsal fractures of the left foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel





INTRODUCTION

The veteran had active military service from  August 1969 to 
May 1971. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) RO) in Medical and Regional Office 
Center (M&ROC), which denied the veteran's claim seeking 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of metatarsal fractures of the left foot.  

In November 2004, the veteran withdrew his claim for a 
pension.


REMAND

Under the applicable version of 38 U.S.C.A. § 1151, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA hospital, 
medical, or surgical treatment, or examination, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2004).  

38 U.S.C.A. § 1151 was revised, effective October 1, 1997, 
with the new version of the law being more restrictive than 
the old version.  The new version includes the requirement of 
fault, requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or that an event not reasonably be foreseeable.  Since 
the veteran's claim was filed after October 1, 1997, the new 
version of the law will be applied to the veteran's claim.  

The evidence shows that the veteran broke his left leg in a 
motorcycle accident on April 12, 2002, and was treated at the 
Hays Medical Center immediately thereafter.  A rod was 
inserted in the veteran's left leg on April 13.  The veteran 
was then transferred to the VA Hospital in Wichita on April 
17.  The veteran's claim is that the care (or lack of care) 
he received while at the VA Hospital was negligent.  He 
contends that the medical staff should have treated him 
sooner for his fracture of the left foot, and that his left 
foot worsened as a result of the treatment he received.  

The records in the claims file are not complete.  Although 
the opinion dated January 2003 from the VA orthopedic surgeon 
refers to records from the Hays Medical Center, these records 
are not in the claims file.  Also, the opinion refers to 
numerous records from the VA Hospital in Wichita and the VA 
Nursing Home Care Unit which are not of record.  The only 
record from the VA Hospital in Wichita for the period in 
April and May 2002 is a discharge report showing that the 
veteran was hospitalized at the VA Hospital on April 17 and 
18, and thereafter discharged to the VA Nursing Home Care 
Unit.  There is also of record an operation report from May 
22.  
 
The Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has referred.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  Accordingly, all of the records from the 
Hays Medical Center beginning in April 2002, and all of the 
VA Hospital and VA Nursing Home Care Unit records for the 
period beginning April 17, 2002, should be obtained. 

At the veteran's hearing in March 2005, his representative 
stated the veteran was going to immediately submit pictures 
of the veteran's left foot and a statement from a fellow 
patient from the VA Nursing Home Care Unit.  As those items 
have not yet been associated with the claims folder, a letter 
should be written to the veteran asking if he wishes to 
submit those items for consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate steps to obtain 
copies of all treatment records 
(including nurse's notes) of the 
veteran's from the Hays Medical Center 
from April 2002.  Obtain copies of all 
treatment records (including x-rays and 
nurse's notes) of the veteran's from the 
VA Hospital and VA Nursing Home Care Unit 
in Wichita, Kansas, regarding his left 
leg and foot for the period from April 
2002 to June 2002.  

2.  Take the appropriate steps to write 
the veteran to determine if he wants to 
submit additional evidence.  In 
particular, determine if the veteran 
wishes to submit the records he referred 
to on page 3 of his hearing (pictures of 
the veteran's left foot and a statement 
from a fellow patient from the VA Nursing 
Home Care Unit).  

3.  Readjudicate the veteran's claim of 
entitlement to proceeds under 38 U.S.C.A. 
§ 1151 for residuals of metatarsal 
fractures of the left foot between April 
and May 2002.  In the event that the 
claim is not resolved to the satisfaction 
of the veteran, issue a supplemental 
statement of the case, a copy of which 
should be provided the veteran and his 
representative.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






